             Case 8:20-bk-03608-CPM               Doc 135       Filed 06/10/20         Page 1 of 20




                                             ORDERED.
      Dated: June 09, 2020




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                             Case No. 8:20-bk-03608-CPM
                                                               Chapter 11

                                                               Jointly Administered with:
CFRA, LLC                                                      Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                           Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

       SECOND INTERIM CONSENT ORDER (I) AUTHORIZING DEBTORS TO
       USE CASH COLLATERAL; (II) ACKNOWLEDGING EXTENT, VALIDITY
      AND PRIORITY OF LIEN; AND (III) SCHEDULING A FURTHER HEARING

        THIS MATTER came on for hearing on 6-8-20 on the Motion (the “Cash Collateral

Motion”)1 [Docket No. 47] of CFRA, LLC and CFRA Tri-Cities, LLC (the “Operating Company

Debtors”); and (ii) the Notice of Perfection of Security Interest in Property Pursuant to 11

U.S.C. § 546(b) and Objection to Use of Cash Collateral (the “Objections”) (ECF Nos. 15 and

15) filed in the cases of each of the Operating Company Debtors by Valley National Bank

(“VNB” or “Agent”), successor in interest to USAMERIBANK, and Raymond James Bank,

N.A. (“RJB,” and collectively with VNB, the “Lenders”); and the Court having considered the

1
        The Debtors filed a combined Motion for (i) Authority to Obtain Post-petition Financing; and (ii) Authority
        to use Lenders’ Cash Collateral. This Interim Order address the request for Authority to use Lender’s Cash
        Collateral. The request for Authority to use incur Post-petition Financing is addressed in a separate Interim
        Order. For purposes of this Interim Order the motion is defined as the Cash Collateral Motion.

37047355.5
            Case 8:20-bk-03608-CPM        Doc 135      Filed 06/10/20     Page 2 of 20

                                                                   Case No. 8:20-bk-03608-CPM


pleadings submitted and the arguments of counsel in support and opposition, if any; and the

Operating Company Debtors and Lenders having stipulated to the findings below and having

agreed to the form and entry of this Order (the “Second Interim Cash Collateral Order”); and the

Court having entered a first interim order with respect to the Cash Collateral Motion on May 27,

2020 (the “First Interim Cash Collateral Order”) [Docket No. 72] and for good cause having

been shown:

       THE COURT HEREBY FINDS:

       A.      On May 6, 2020, (the “Petition Date”) each of the Operating Company Debtors

filed a separate petition for relief under chapter 11 of the United States Bankruptcy Code. 11

U.S.C. 101, et seq. (the “Bankruptcy Code”). On May 6, 2020, CFRA Holdings, LLC, an

affiliate of the Operating Company Debtors, also filed a separate petition for relief under chapter

11 of the Bankruptcy Code.

       B.      The Operating Company Debtors have remained in possession of their assets and

are currently authorized to continue in the operation and management of their business as

debtors-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.

       C.      Lenders possess a validly perfected first lien on the following property of the

Operating Company Debtors, as set forth in that certain Security Agreement dated September 9,

2016 conveyed by the Operating Company Debtors to Lenders, (the “Collateral”):

       all goods, fixtures, equipment, inventory, accounts, accounts receivable, contract rights,
commissions, choses in action, money, general intangibles, documents, instruments and chattel
paper of Borrowers, whether now owned or hereafter acquired, and all proceeds, products,
replacements, additions, substitutions and accessions of and to all of the foregoing, which
together collectively constitute and are hereinafter designated as the “Collateral,” and which
Collateral includes, without limitation, the following:

      (a) all of Borrowers’ inventory of whatever type or description wherever located and
whether now owned or hereafter acquired; and




                                                2
            Case 8:20-bk-03608-CPM        Doc 135     Filed 06/10/20     Page 3 of 20

                                                                   Case No. 8:20-bk-03608-CPM


        (b) all of Borrowers’ accounts and accounts receivable and all other forms of customer
obligations, now existing or hereafter acquired; and

       (c) all of Borrowers’ vehicles, equipment, machinery, furniture, fixtures or other items of
personal property, whether now owned or hereafter acquired; and

       (d) all of Borrowers’ permits, licenses and other governmental approvals (but only to the
extent permissible under applicable law without the consent of the grantor or issuer of such
permits, licenses and other governmental approvals); and

       (e) all of Borrowers’ cash, certificates of deposit, securities, investment property,
instruments and general intangibles; and

         (f) all proceeds, products, replacements, additional, substitutions and accessions of and
to all of the foregoing.

       Notwithstanding the foregoing, specifically excluded from Collateral are all franchise
agreements and development agreements by and between Borrowers, as franchisee, and IHOP
Franchising, LLC, a Delaware limited liability company, and its successors and assigns, as
franchisor (“IHOP”), and all equipment, machinery, furniture, fixtures and other personal
property leased by Borrowers from IHOP or any affiliate of IHOP and such leases.

       D.      Lenders’ assert that their lien and security interest in the Collateral secures the

obligations of the Operating Company Debtors pursuant to that certain Loan Agreement dated

September 9, 2016 (as amended, restated, supplemented or otherwise modified from time to

time, the “Loan Agreement”) among the Operating Company Debtors, CFRA Holdings, LLC,

Agent and the Lenders. Pursuant to the Loan Agreement and other documents, Lenders contend

to have made available to the Operating Company Debtors and CFRA Holdings, LLC a

revolving line of credit in the principal amount of up to Twenty-Six Million Dollars

($26,000,000) (the “Loan”). The Loan is reflected in: (i) that certain Revolving Line of Credit

Promissory Note dated September 8, 2016 made by Operating Company Debtors and held by

VNB in the principal amount of $11,000,000; (ii) that certain Revolving Line of Credit

Promissory Note dated September 8, 2016 made by Operating Company Debtors and held by

RJB in the principal amount of $15,000,000; (iii) a contemporaneous Guaranty of Payment and

Performance (the “Guaranty”) from CFRA Holdings, LLC and (iv) other loan agreements which,


                                                3
             Case 8:20-bk-03608-CPM         Doc 135      Filed 06/10/20     Page 4 of 20

                                                                      Case No. 8:20-bk-03608-CPM


together with Security Agreement, Loan Agreement and aforementioned Promissory Notes, are

collectively referred to as the “Bank Credit Agreements”.

        E.      Lenders claim that the security interests granted to Lenders pursuant to the

Security Agreement and other Bank Credit Agreements were perfected by Lenders by, among

other things, the filing of a UCC-1 Financing Statement filed on September 12, 2016 with the

Delaware Secretary of State under Filing Number 20165542756.

        F.      As of the Petition Date, Lenders assert that the Operating Company Debtors and

CFRA Holdings, LLC (collectively, the “Debtors”) were jointly and severally indebted: (i) to

VNB in at least the amount of at least $8,269,315.85, exclusive of legal fees and costs due under

the Bank Credit Agreements; and (ii) to RJB in at least the amount of at least $11,276,339.75,

exclusive of legal fees and costs due under the Bank Credit Agreements. Lenders allege that the

foregoing claims are secured by a primary and perfected first lien on the Collateral. The Debtors

stipulate and consent to the amount, extent, validity and priority of the Lenders’ claims and

security interests as set forth herein.

        G.      The Debtors contend that they require immediate authority to use cash collateral

of Lenders in order to pursue a sale of all or substantially all of the property of the estates and the

Debtors do not have sufficient unencumbered cash or other assets to fund the necessary activities

to be performed during the marketing period. As noted, supra, the Cash Collateral Motion also

incorporates the Debtors’ request for authority to use cash collateral of Lenders in these Cases

(the “DIP Financing Motion”) and the Debtors have also filed a separate motion to approve

bidding procedures and the sale of property of the estate (the “Sale Motion”), including property

and property interests utilized in connection with operation of the Debtors’ forty-nine (49)

restaurants (the “Restaurants”) as specifically identified in the Sale Motion.           The Debtors




                                                  4
            Case 8:20-bk-03608-CPM          Doc 135     Filed 06/10/20     Page 5 of 20

                                                                     Case No. 8:20-bk-03608-CPM


contend that the Sale Motion, DIP Financing Motion and Cash Collateral Motion are inextricably

intertwined.

       H.        The Operating Company Debtors use of the Lenders’ cash collateral, to the extent

and on the terms and conditions set forth herein, is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing. Good cause has been shown for the entry of this

Second Interim Cash Collateral Order and its terms are fair and reasonable under the

circumstances.

       It is hereby ORDERED, ADJUDGED AND DECREED as follows:

       1.        All objections to entry of this Second Interim Cash Collateral Order, to the extent

not withdrawn or resolved, and all reservations of rights included therein, are hereby overruled.

All objections to the approval of further use of cash collateral are reserved. The objection to the

Cash Collateral Motion [Docket No. 62] and further objection and reservation of rights [Docket

No. 78] filed by IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC

(collectively, the “IHOP Entities”) have been withdrawn pursuant to the settlement among the

Debtors, Lenders and the IHOP Entities as documented in connection with the order approving

bidding procedures in connection with the Sale Motion, the terms and conditions of which are

incorporated herein by reference. The objection to the Cash Collateral Motion filed by the

Official Committee of Unsecured Creditors (the “Committee”) [Docket No. 120] is overruled.

For avoidance of doubt, entry of this Second Interim Cash Collateral Order is without prejudice

to any and all rights of Smartvision Construction, LLC to assert, supplement and/or amend the

objections raised in its Objection to the Cash Collateral Motion [Docket No. 91] in connection

with any final hearing on the Cash Collateral Motion, as well as with respect to any proposed

sale of any and/or all of the assets of the Debtors, and/or with respect to any plan(s) of

reorganization in these Cases.


                                                  5
            Case 8:20-bk-03608-CPM             Doc 135       Filed 06/10/20       Page 6 of 20

                                                                           Case No. 8:20-bk-03608-CPM


       2.      All rents, income, issue, profits and proceeds arising from any of the Collateral,

and all cash, negotiable instruments, proceeds, product or profits arising there from and any and

all substitutions, replacements, additions and accessions thereto, constitute the “cash collateral”

of Lenders in accordance with and as defined pursuant to 11 U.S.C. §§ 363(a) and 552(b).

       3.      The Operating Company Debtors are authorized to use Lenders’ cash collateral

only in accordance with the terms set forth in this Second Interim Cash Collateral Order for the

payment of expenses, as set forth at Exhibit “A” hereto, which are necessary for the conduct of

the Operating Company Debtors’ business and for protection of Lenders’ Collateral. Such use of

cash collateral is with the consent of Lenders and is only for the period from June 1, 2020

through June 12, 2020 (the “Second Interim Cash Collateral Period”), unless such period expires

or is terminated earlier by the terms of this Second Interim Cash Collateral Order or further

order of this Court.2 This Court shall hold a hearing to consider further use of cash collateral on

June 19, 2020 at 2:00 p.m. (ET) (the “Further Cash Collateral Hearing Date”). Objections to

such further use of cash collateral, if any, shall be filed and served no later than three (3) days

prior to the Further Cash Collateral Hearing Date.

       4.      The Operating Company Debtors may use (and were permitted to use) the cash

collateral of Lenders for the expenses and in the respective amounts listed in the budget annexed

hereto and made part hereof as Exhibit “A” (the “Second Interim Approved Budgeted

Expenses”), but only to the extent such expenses are actually incurred.

       5.      Any cash collateral received or collected by the Operating Company Debtors on

account of Lenders’ Collateral shall be deposited in the appropriate Operating Company

Debtors’ debtor-in-possession operating account, and Lenders shall retain a security interest in


2
       For avoidance of doubt, nothing herein shall be construed as limiting the Debtors’ authority to use the
       Lenders’ cash collateral to the extent previously approved pursuant to the First Interim Cash Collateral
       Order.


                                                     6
            Case 8:20-bk-03608-CPM        Doc 135      Filed 06/10/20     Page 7 of 20

                                                                   Case No. 8:20-bk-03608-CPM


the same to the same extent and with the same priority as it would have had had the cash

collateral been acquired prior to the commencement of this case. The Operating Company

Debtors shall deposit all cash collateral received on account of Lenders’ Collateral into the

appropriate Operating Company Debtors' debtor-in possession operating account within one (1)

business day of receipt thereof in the form received and endorsed by the Operating Company

Debtors.

       6.      Prior to being required to consent to any extraordinary expenses, which are not set

forth in the second interim budget attached at Exhibit “A” hereto (the “Second Interim Approved

Budget”), the Operating Company Debtors shall provide Lenders with all documents relating to

such extraordinary expenses, including but not limited to, estimates, invoices (if and when

available), leases (in final form), work orders and other relevant documents. Upon receiving such

documentation, Lenders will notify the Operating Company Debtors within five (5) business

days as to whether Lenders consent or object to the proposed extraordinary expenses. If Lenders

objects or do not indicate their approval to all or any part of such extraordinary expenses on five

(5) days’ notice to Lenders and other parties in interest, the Operating Company Debtors shall

request a hearing with the Bankruptcy Court for approval of use of cash collateral for such

extraordinary expenses.

       7.      On the Tuesday of each week, the Operating Company Debtors shall provide

Lenders with an accounting of all income received or collected and/or paid during the preceding

week by the Operating Company Debtors. Together with such accounting, the Operating

Company Debtors shall provide written notice to Lenders of all Second Interim Approved

Budgeted Expenses (and any other expenditures) of the Operating Company Debtors during the

preceding week.




                                                7
             Case 8:20-bk-03608-CPM        Doc 135     Filed 06/10/20     Page 8 of 20

                                                                   Case No. 8:20-bk-03608-CPM


        8.      The Operating Company Debtors shall provide and maintain hazard, loss and fire

insurance on all of the Lenders’ Collateral in an amount equal to the insurable value of such

assets, with Lenders designated as additional insureds and as loss payees, on such asset to the

extent of their interest therein.

        9.      Nothing contained herein shall obligate Lenders to make any loans or advances to

the Operating Company Debtors.

        10.     As partial adequate protection for the Operating Company Debtors' use of

Lenders’ cash collateral, Lenders are hereby granted, pursuant to 11 U.S.C. §§ 361(2) and 363 of

the Bankruptcy Code, to the extent of diminution in the value of the Lenders’ prepetition cash

collateral and subject to the Carve-Out (defined below), valid and existing first and senior

replacement liens and security interests in all post-petition leases, rents, issues, profits and

proceeds, arising from the Collateral and in all the cash collateral arising from the Collateral on

and after the Petition Date. For the avoidance of doubt and notwithstanding anything to the

contrary contained herein, unless otherwise expressly permitted by the terms of the applicable

lease, any liens granted under this Second Interim Cash Collateral Order shall not include the

Debtors’ real property leases (including, for the avoidance of doubt, any ground leases), but shall

include the proceeds from the disposition of all such leases.

        11.     The Debtors stipulate and consent to the amount, extent, validity and priority of

the claims and security interests of Lenders as set forth in this Paragraph and, subject to the

provisions of paragraph 14 of this Second Interim Cash Collateral Order, this Court hereby: (i)

allows VNB claims against the Debtors and their bankruptcy estates in the amount of at least

$8,269,315.85 as of the Petition Date, exclusive of legal fees and costs due under the Bank Credit

Agreements prior to the Petition Date and exclusive of amounts which accrue under the Bank Credit

Agreements after the Petition Date; (ii) allows RJB claims against the Debtors and their


                                                 8
           Case 8:20-bk-03608-CPM           Doc 135      Filed 06/10/20      Page 9 of 20

                                                                      Case No. 8:20-bk-03608-CPM


bankruptcy estates in the amount of at least $11,276,339.75, exclusive of legal fees and costs due

under the Bank Credit Agreements prior to the Petition Date and exclusive of amounts which accrue

under the Bank Credit Agreements after the Petition Date; and (iii) determines that such claims

against the Operating Company Debtors and their respective bankruptcy estates are secured by a

primary and perfected security interest in the Collateral in favor of Lenders.

       12.     Lenders shall have the right upon forty-eight (48) hours telephone notice to the

Operating Company Debtors through their attorneys, to have Lenders’ agents inspect, audit,

examine, inventory and appraise the Collateral, and to audit, copy or extract records of the

Operating Company Debtors, and the Operating Company Debtors shall make all of their records

available to Lenders for such purposes.

       13.     This Second Interim Cash Collateral Order shall be sufficient evidence of

Lenders’ perfected liens and security interests in and to the Collateral, in any other collateral

described in the Bank Credit Agreements, and in and to the collateral granted by way of adequate

protection pursuant to this Second Interim Cash Collateral Order, without the necessity of

Lenders taking possession, filing financing statements, mortgages or other documents. The

Operating Company Debtors are authorized to execute and deliver all instruments as may be

necessary or appropriate to implement the terms and condition of this Second Interim Cash

Collateral Order.

       14.     The Official Committee of Unsecured Creditors (the “Committee”) shall have

thirty (30) days from the date of its formation/appointment to contest any provision of this

Second Interim Cash Collateral Order by filing and serving an objection on counsel for the

Debtors and Lenders, as well as all interested parties under Bankruptcy Rule 2002, within such

thirty (30) day period. In the absence of such timely objection, all creditors and all successors to

the Debtors shall be bound by the provisions of this Second Interim Cash Collateral Order as it


                                                   9
         Case 8:20-bk-03608-CPM          Doc 135     Filed 06/10/20     Page 10 of 20

                                                                   Case No. 8:20-bk-03608-CPM

relates to all of them. The right of the Committee to object under this Order shall terminate

thirty-one (31) days from formation/appointment. Any creditor, on its own accord, shall file and

serve any objection to any provision of this Second Interim Cash Collateral Order no later than

seven (7) days prior to the hearing date set by the Court to consider use of cash collateral on a

final basis, and in the absence of such action all creditors shall be bound by the terms of this

Second Interim Cash Collateral Order. After the applicable objection period set forth herein, all

creditors, any committee formed or trustee appointed, successors in interest to the Debtors, and

all other interested parties shall be bound by the provisions of this Second Interim Cash

Collateral Order.

       15.     The Operating Company Debtors' authorization to use cash collateral and

Lenders’ consent thereto, shall immediately terminate without further Order on the earlier of (i)

the entry of an Order granting Lenders, or any party other than Lenders, relief from the automatic

stay with respect to any property of the Operating Company Debtors in which Lenders claims a

lien or security interest, whether pursuant to this Second Interim Cash Collateral Order or

otherwise; (ii) the entry of an Order dismissing the Chapter 11 proceedings of any of the

Debtors or converting their proceeding to cases under Chapter 7 of the Bankruptcy Code; (iii) the

entry of an Order authorizing the appointment of a trustee in the bankruptcy proceedings of any

of the Debtors; (iv) the entry of an Order confirming a Plan of Reorganization or liquidation for

either of the Operating Company Debtors; (v) the entry of an Order by which this Second Interim

Cash Collateral Order is reversed, revoked, stayed, rescinded, modified or amended without the

consent of Lenders thereto.

       16.     Nothing contained in this Second Interim Cash Collateral Order shall be deemed

or construed to (i) limit or waive or release any and all of Lenders’ objections to the Operating

Company Debtors' use of cash collateral in any manner of or for any period beyond that which is


                                               10
          Case 8:20-bk-03608-CPM          Doc 135     Filed 06/10/20      Page 11 of 20

                                                                    Case No. 8:20-bk-03608-CPM

expressly authorized by the terms of this Second Interim Cash Collateral Order; (ii) limit Lenders

to the relief granted herby; (iii) limit or bar Lenders from seeking other and further relief

(including, without limitation, relief from the terms of this Second Interim Cash Collateral

Order) for cause on appropriate notice to the Operating Company Debtors and other parties-in-

interest entitled to notice of same; (iv) limit or bar Lenders from seeking allowance of pre-

petition claims against any of the Debtors or their estates in amounts greater than allowed herein;

(v) limit or bar Lenders from seeking allowance and/or payment of an administrative expense

claim (or any other claim arising after the Petition Date) against any of the Debtors or their

estates; or (vi) limit or waive any of Lenders’ rights and remedies with respect to its interests in

the Lenders’ Collateral or proceeds there from, or any of Lenders’ other collateral for the subject

indebtedness, all of said rights and objections Lenders hereby expressly reserve.

       17.     Lenders shall have the right to terminate their consent for the use of cash

collateral for “cause” as defined by a finding of the Court, after five (5) business days’ written

notice to the Operating Company Debtors, that at any time the Operating Company Debtors have

violated the material duties imposed on it hereunder. Lenders reserve their rights to move at any

time for relief from the automatic stay, conversion or for the appointment of a trustee on any and

all appropriate grounds. Notwithstanding anything to the contrary contained herein, upon the

occurrence and continuance of an event of default, the Lenders may enter upon leased premises

only as provided by (i) any separate agreement by and between the applicable landlord and the

Lenders (the terms of which shall be reasonably acceptable to the parties thereto), (ii) applicable

non-bankruptcy law, or (iii) an order from the Bankruptcy Court on no less than five (5) days’

notice to the applicable landlord.




                                                11
          Case 8:20-bk-03608-CPM         Doc 135     Filed 06/10/20     Page 12 of 20

                                                                   Case No. 8:20-bk-03608-CPM

       18.     Nothing in this Second Interim Cash Collateral Order shall constitute a waiver of

any event of default which has occurred under the Bank Credit Agreements to date or which may

occur in the future.

       19.     If the adequate protection provided for hereby proves insufficient to protect

Lenders’ interest in and to the cash collateral, Lenders shall be entitled to the protections of

Sections 361 and 507 of the Bankruptcy Code. Lenders shall be entitled to an administrative

expense claim pursuant to Sections 507(a)(2) and (b) and 503(b) of the Bankruptcy Code for the

amount of diminution, if any, in the value of the Lenders’ Collateral subsequent to the Petition

Date, without waiver of any other rights or claims Lenders may possess. Any such administrative

expense claim to which Lenders are entitled pursuant to this Paragraph shall have a super priority

administrative expense claim, pursuant to Section 507(b) of the Bankruptcy Code, senior to any

and all claims against the Operating Company Debtors under Section 507(a) of the Bankruptcy

Code, whether in this proceeding or in any superseding proceeding except that same shall be

subordinated only to any outstanding fees allowed and payable to the United States Trustee

and/or the Clerk of this Court.

       20.     Lenders are granted, to the extent of any diminution in the value of the Lenders’

prepetition cash collateral and subject to the Carve-Out (as defined below), a replacement lien on

and in all property acquired or generated post-petition by the Operating Company Debtors to the

same extent and priority and of the same kind and nature as Lenders would have had prior to the

filing of these bankruptcy cases; but excluding all proceeds of property recovered or transfers

avoided by or on behalf of the Operating Company Debtors, their estates or any subsequently

appointed trustee under Sections 544 through 550, inclusive, of the Bankruptcy Code (the “Post-

Petition Collateral”). This replacement lien and security interest in the Post-Petition Collateral

granted to Lenders (the “Replacement Lien”) is deemed to be valid and perfected without the


                                               12
         Case 8:20-bk-03608-CPM          Doc 135     Filed 06/10/20     Page 13 of 20

                                                                   Case No. 8:20-bk-03608-CPM


need of Lenders to take possession, file financing statements, file or record any further

documents or instruments, or as otherwise required to be executed or filed under non-bankruptcy

law. The Operating Company Debtors are, however, authorized to execute and deliver all

instruments to Lenders as may be necessary or appropriate to implement the terms of this

Paragraph.

       21.     Payments of Debtors’ Professionals -- Carve Out.

               a.     The Debtors are authorized to use cash collateral pursuant to this Second

Interim Cash Collateral Order, and any interim order approving the DIP Financing Motion, to

pay allowed fees and expenses of: (i) Debtors’ counsel, Saul Ewing Arnstein & Lehr LLP

(“Debtors’ Counsel”); (ii) any chief restructuring officer, and his/her firm, that may be retained

in the Cases (collectively the “CRO,”); and (iii) proposed counsel for the Committee, Squire

Patton Boggs (US) LLP (“Committee’s Counsel” and, collectively with the Debtors’ Counsel

and the CRO, the “Retained Professionals”) in the amounts set forth on the Second Interim

Approved Budget (collectively, the “Second Interim Professional Fee Payments”).

               b.     The Second Interim Professional Fee Payments have and/or shall be

funded from Lenders’ Cash Collateral and/or the proceeds of the DIP Loan (as defined in the

DIP Financing Motion) as, when, and to the extent set forth in the Interim Approved Budgets and

subject to the terms and conditions of this Second Interim Cash Collateral Order. The Debtors

shall wire transfer funds to the Saul Ewing Arnstein & Lehr LLP Client Trust Account (to the

extent of such funds actually deposited, the “Carve-Out Reserve Account”) in the amounts equal

to, but not to exceed, the amounts budgeted for the Retained Professionals set forth in the Second

Interim Approved Budget for each such week. Debtor’s Counsel shall release to itself, the CRO

or Committee’s Counsel, as the case may be, such amounts as are payable pursuant to an

applicable Order of this Court, including, without limitation, an order approving the CRO


                                               13
         Case 8:20-bk-03608-CPM                Doc 135        Filed 06/10/20        Page 14 of 20

                                                                              Case No. 8:20-bk-03608-CPM

Retention Motion (defined below), any order approving interim compensation procedures in the

Cases and any order granting interim or final fee applications in the Cases. In making payments

from the Carve-Out Reserve Account, Debtor’s Counsel shall be entitled to rely on written

certifications from the CRO as to the amount the CRO is due and owing from the Carve-Out

Reserve Account and in no circumstance shall Debtor’s Counsel be obligated to pay any party

other than from the funds held, from time to time, in the Carve-Out Reserve Account.

               c.       The entitlement of Debtors’ Counsel and Committee’s Counsel to retain

their portion of the Second Interim Professional Fee Payments is contingent upon (i) entry of

Orders, respectively, by this Court approving the retention of Debtors’ Counsel and Committee’s

Counsel pursuant to 11 U.S.C. §§ 105, 327, 328, 1103, or 363, Bankruptcy Rule 2016(b), and

Local Rule 2016-1; and (ii) entry of an Order by this Court allowing and approving

compensation and/or reimbursement to said professional pursuant to 11 U.S.C. §§ 330 and 331,

and shall be further limited to the amount(s) allowed and approved pursuant to such Order(s) (an

“Allowed Fee Order”).

               d.       The entitlement of the CRO and his/her firm to retain their portion of the

Initial Professional Fee Payments is contingent upon compliance with the terms and conditions

of the Order approving the CRO’s retention in these Cases [Docket No. 71].

               e.       Pursuant to 11 U.S.C. § 364(c)(1), the Second Interim Professional Fee

Payments are and shall be included in the allowed DIP Superpriority Claims awarded to Lenders

under any order approving the DIP Financing Motion; provided that each of the liens and claims,

including the DIP Superpriority Claims granted to the Lenders in connection with the DIP Loan,

shall be subject only to a “Carve-Out”3 from the Lenders’ collateral for: (i) all fees required to


3
       The “Carve Out” shall mean (a) the unpaid fees and expenses incurred by Retained Professionals that were
       incurred (i) on and after the Petition Date and before the Termination Date (as defined in the DIP Financing
       Motion) (both only if the Lenders terminate the Debtors’ use of proceeds of the DIP Loan and Lenders’


                                                      14
         Case 8:20-bk-03608-CPM                 Doc 135        Filed 06/10/20         Page 15 of 20

                                                                               Case No. 8:20-bk-03608-CPM

be paid to the Clerk of the Bankruptcy Court and to the Office of the United States Trustee

pursuant to section 1930(a)(6) of title 28 of the United States Code and (ii) any unpaid portion

of the Professional Fee Payments, awarded by entry of an Allowed Fee Order or in accordance

with the terms and conditions set forth in the Order approving the CRO’s retention, which fees

and charges have not been otherwise paid with unencumbered estate funds. Any Carve Out

obligations shall be paid from any unencumbered funds of the Debtors’ estates before being paid

from any collateral of Lenders. No part of the Carve Out shall be available to pay professional

fees incurred by any other party in the Cases. A Termination Event shall not impact the Debtors’

obligations with respect to the Carve-Out and the Post-Termination Carve-Out (defined below),

subject to the condition for payment thereof as set forth herein. For purposes herein, “Post-

Termination Carve-Out” shall mean reasonably necessary fees and expenses incurred by

Debtors’ Counsel and the CRO following the Termination Date in order to conclude the Cases,

including with respect to seeking dismissal and/or conversion of the Cases, up to a cap of

$35,000. With the exception of the $35,000 limit on the Post-Termination Carve-Out, the Post-

Termination Carve-Out shall be subject to the same terms and conditions as the Carve-Out.

                f.       Nothing herein shall constitute a cap on the amount of professional fees

and expenses that may be incurred or allowed in the Cases; provided that no payments of such

fees and expenses shall be made from Lenders’ Cash Collateral, Lenders Collateral and/or the


       cash collateral as a result of the occurrence of a Termination Event (as defined in the DIP Financing
       Motion) and the Agent delivers notice to counsel for the Debtors that the Agent has exercised its right to
       terminate the Debtors’ use of cash collateral as a result of the occurrence of a Termination Event) but not in
       excess of the total aggregate amount set forth in the Interim Approved Budgets, and (ii) provided that, in
       each case, such fees and expenses are ultimately allowed on a final basis by this Court and are not excluded
       from the Carve Out under the later provisions hereof; and (b) any unpaid fees payable to the U.S. Trustee
       and Clerk of the Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code. All
       prepetition retainers and any other unencumbered property of the estate shall be used to pay any allowed
       fees and expenses of the Retained Professionals before any payment of such fees or expenses are made
       from the Carve Out.




                                                       15
          Case 8:20-bk-03608-CPM           Doc 135     Filed 06/10/20     Page 16 of 20

                                                                     Case No. 8:20-bk-03608-CPM

DIP Loan proceeds except as, when, and to the extent set forth in the Interim Approved Budgets,

and subject to the terms and conditions of this Second Interim Cash Collateral Order. Moreover,

nothing herein shall be construed as consent to the allowance of any fees or expenses of the

Retained Professionals or shall affect the rights of Lenders to object to such amount.

               g.      In exchange for the consideration afforded by Lenders under this Second

Interim Cash Collateral Order, none of the Lenders’ respective interests in property of the

Debtors’ estates shall be, with respect to any fees, expenses or charges incurred by the Retained

Professionals or any other professional retained by any of the Debtors, subject to the surcharge

provisions of section 506(c) of the Bankruptcy Code, the enhancement of collateral provisions of

section 552 of the Bankruptcy Code, or any other legal or equitable doctrine (including unjust

enrichment).

               h.      No portion of the Lenders’ Cash Collateral, Lenders’ Collateral, the DIP

Loan proceeds or Carve Out may be used to pay any fees or expenses incurred by any entity in

connection with any claim, actions or services adverse to Lenders, Agent or their affiliates (direct

or indirect), or any of their respective directors, officers, members (direct or indirect), partner,

equity owner, agent, servant, employees, counsel, consultants or other representative

(collectively, the “Lender Parties”), including (i) preventing, hindering or delaying Agent’s or

Lenders’ enforcement or realization upon any collateral upon the occurrence of the Termination

Date, (ii) using or seeking to use Cash Collateral or selling other Collateral without Lenders’

consent, (iii) incurring indebtedness with a priority equal or senior to Lenders’ interest in

property of the estate, (iv) objecting to or contesting in any manner, or raising any defense to, the

validity, extent, amount, perfection, priority or enforceability of Lenders’ claims or security

interests, or (v) commencing and continuing any adversary proceeding against any of the Lender

Parties, provided, however, that up to $7,500 of the Carve-Out may be used by the professionals


                                                 16
          Case 8:20-bk-03608-CPM          Doc 135     Filed 06/10/20    Page 17 of 20

                                                                   Case No. 8:20-bk-03608-CPM

retained by the Committee to investigate the validity, extent, amount, perfection, priority and/or

enforceability of Lenders’ claims and security interests.

       21.     The claims of Lenders shall not be subject to the equitable doctrine of marshaling

with respect to the Lenders’ Collateral or any other collateral securing amounts owed to Lenders

by the Operating Company Debtors or CFRA Holdings, LLC.

       22.     Notwithstanding any subsequent modification of this Second Interim Cash

Collateral Order by this Court, the protections accorded to Lenders pursuant to this Second

Interim Cash Collateral Order shall apply with regard to all cash collateral utilized prior to any

further order by this Court.

       23.     The Debtors shall timely perform all obligations of debtors-in-possession required

by the Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the orders of this Court.

       24.     This Second Interim Cash Collateral Order is without prejudice to: (a) any

subsequent request by a party in interest for modified adequate protection or restrictions on use

of cash collateral; (b) any other right or remedy which may be available to the Lenders.

       25.     The Court shall retain jurisdiction to enforce the terms of this Second Interim

Cash Collateral Order.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                17
           Case 8:20-bk-03608-CPM       Doc 135       Filed 06/10/20   Page 18 of 20

                                                                 Case No. 8:20-bk-03608-CPM

AGREED AS TO FORM, ENTRY AND CONTENT

SAUL EWING ARNSTEIN & LEHR LLP                   K&L GATES LLP

By: /s/ Aaron S. Applebaum______                 By: /s/ Daniel M. Eliades_________
   Carmen Contreras-Martinez                         Daniel M. Eliades, Esq.
   Florida Bar No. 093475                            David S. Catuogno, Esq.
   701 Brickell Avenue, 17th Floor                   One Newark Center, 10th Floor
   Miami, FL 33131                                   Newark, New Jersey 07102
   Telephone: (305) 428-4500                         Tel: (973) 848-4000
   Facsimile: (305) 374-4744                         Facsimile: (973) 848-4001
   Carmen.Contreras-Martinez@saul.com                Email: daniel.eliades@klgates.com
                                                     Email: david.catuogno@klgates.com
   -and-
                                                      Counsel to Valley National Bank and
   Stephen B. Ravin                                   Raymond James Bank, N.A,
   Florida Bar No. 293768 (inactive status)
   Aaron S. Applebaum
   1037 Raymond Boulevard
   Suite 1520
   Newark, NJ 07102
   Telephone: (973) 286-6700
   Facsimile: (973) 286-6800
   Stephen.Ravin@saul.com
   Aaron.Applebaum@saul.com

Counsel for Debtors and Debtors-in-
Possession




                                              # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                               18
Case 8:20-bk-03608-CPM   Doc 135   Filed 06/10/20   Page 19 of 20




                            EXHIBIT A
                             BUDGET




                              2
                                                   Case 8:20-bk-03608-CPM                       Doc 135           Filed 06/10/20             Page 20 of 20


                                          CFRA, LLC; CFRA Holdings, LLC; CFRA Tri-Cities, LLC
                                          1-Week Budget & Cash Flow

                                                                                                                                         1                     Week
                                          ($ thousands)                                                                              Projected                   1
                                          Week Ending Date                                                                           6/6/2020                  Total

                                          Cash Receipts
                                                   DIP Draws                                                                         $       117           $       117
                                                   A/R Collections (Gross)                                                                   -                     -
                                                       Less Discount                                                                         -                     -
                                                        A/R Collections (Net)                                                        $       -             $       -
                                                   Equipment Sales                                                                           -                     -
                                                   Franchise Sales                                                                           -                     -
                                          Total Cash Receipts                                                                        $       117           $       117



                                           Cash Disbursements
                                                    Rents (1)                                                                        $       -             $       -
                                                    Utilities (2)(3)                                                                          25                    25
                                                    Insurance                                                                                 32                    32
                                                    Debtors Counsel                                                                            25                   25
                                                    Debtors CRO                                                                                25                   25
                                                    Appraisal                                                                                -                     -
                                                    Miscellaneous                                                                               5                    5
                                                    US Trustee Fees                                                                          -                     -
                                                    Contingency                                                                                 5                    5
                                                    Creditors Committee Counsel                                                              -                     -
                                                    Secured Lender Fees and Interest                                                         -                     -
                                           Total Cash Disbursements                                                                  $       117           $       117

                                           Net Weekly Cash Flow                                                                      $       -             $       -

                                           Beginning Cash Balance                                                                            -                     -

                                           Ending Cash Balance                                                                       $       -             $       -

                                          Notes:


                                          1. Monthly rent of $715,000, though IHOP subleases require weekly payments. Assumes June rent is paid out of sales proceeds.
                                          2. Site utilities and security are maintained. Assumes $25,000 for security with utilities later in the month.
                                          3. No site landscaping or other maintenance included.




Tentative Preliminary Draft: For Review and Discussion Purposes Only. Subject to Change. UNAUDITED.                                                                      CFRA BK Filing Budget - 060120 - 060820 rev1
